THE THIRTEENTH COURT OF APPEALS

                                   13-22-00361-CR


                     Victor Hernandez a/k/a Victor Hernandez Jr.
                                         v.
                                 The State of Texas


                                  On Appeal from the
                    156th District Court of Live Oak County, Texas
                          Trial Court Cause No. LCR210044


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

August 18, 2022